Citation Nr: 0305465	
Decision Date: 03/24/03    Archive Date: 04/03/03

DOCKET NO.  02-09 267	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUE

Entitlement to service connection for asthma.


REPRESENTATION

Appellant represented by:	Montana Veterans Affairs 
Division


ATTORNEY FOR THE BOARD

Christopher P. Kissel, Counsel




INTRODUCTION

The appellant had a period of verified active duty service 
from June 24, 1987 to July 28, 1987, with a prior period of 
unverified active duty service lasting two months and six 
days.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a January 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Fort Harrison, Montana which denied the appellant's claim of 
entitlement to service connection for asthma on the basis 
that such had existed prior to service and had not been 
aggravated by the appellant's brief service.


REMAND

Notwithstanding the efforts undertaken by the RO to prepare 
this case for appellate review, the Board finds that a remand 
is in order.

In this case, the appellant claims that service connection is 
warranted for asthma.  He essentially alleges that although a 
pre-existing history of asthma dating back to February 1987 
was noted during his verified active service for advanced 
infantry training (AIT) in June-July 1987, he actually 
suffered his first asthmatic attack in July 1986 while on 
basic training at Fort Jackson, South Carolina.  His entrance 
physical examination of April 1986 shows that an asthmatic 
condition was neither reported by history nor clinically 
identified on examination.  Hence, his claim is premised on 
the grounds that (1) he was medically sound when examined, 
accepted and enrolled to active duty within the meaning of 
38 U.S.C. § 1111 and 38 C.F.R. § 3.304(b), (2) his initial 
alleged asthmatic attack incurred during his initial period 
of active duty service (which he claims was from June 1986 to 
August 1986) and (3) service connection should therefore be 
granted on a direct basis.

The RO denied the claim because (1) there is evidence of 
record that the initial asthma attack occurred in February 
1987, while he was a civilian  and (2) it concluded that the 
asthma was not aggravated by the 1987 period of service. 

The available service medical records reflect treatment for 
asthma attacks in July 1987 time frame.  At that time it was 
noted that the appellant had a history of asthma since 
February 1987 and that a civilian physician had provided him 
with an inhaler.  The appellant was given a physical profile 
for his condition and referred to a Entrance Physical 
Standards Board (EPSBD), which subsequently determined that 
his asthma had pre-existed service and had not been 
aggravated therein.  Based on the EPSBD proceedings, the 
appellant was found unfit for enlistment and discharged for 
failure to meet procurement medical fitness standards.

It is clear that the existence or non-existence of certain 
significant records must be verified. In particular, these 
include records of any treatment for asthma during the 
appellant's 1986 period of service as well as any treatment 
for asthma as a civilian prior to the second period of 
service in 1987. 

In view of the facts in this case, additional evidentiary 
development and readjudication by the RO is required, as set 
forth below in the indented numbered paragraphs.

Accordingly, this case is REMANDED to the RO for the 
following development action:

1.  With the appellant's cooperation and 
assistance, the RO should obtain any 
additional relevant medical records not 
already associated with the appellant's 
VA claims folder.  Such record should 
include all records of  treatment for 
asthma, in particular by a physician in 
February 1987, as referred to by the RO 
on page 11 of the May 2002 statement of 
the case.  The RO should also obtain as 
any medical records from the St. James 
Community Hospital in Butte, Montana, 
under the care of a Dr. Best, 
corresponding to treatment for a deviated 
septum that the appellant reported at the 
time of his April 1986 entrance physical 
examination.  With respect to any non-VA 
health care providers identified by the 
appellant, the RO should request his 
authorization for the release of any 
indicated private medical records to the 
VA.  Upon receipt of his signed 
authorization(s) for such records, the RO 
should attempt to obtain copies of all 
treatment records identified by the 
appellant.  All treatment records 
obtained as a result of this inquiry 
should be associated with the claims 
folder.

2.  The RO should seek official 
verification of the duration of the 
appellant's initial period of active duty 
for basic training at Ft. Jackson, South 
Carolina during the summer of 1986 with 
the National Personnel Records Center 
(NPRC) or other appropriate service 
agency, to include any Reserve units to 
which he may have been attached.  The 
duration of this period of service should 
be specifically identified and verified 
by official documents.  In connection 
with this inquiry, the RO should request 
NPRC to specifically search for any 
additional records (administrative and 
medical) corresponding to the appellant's 
initial period of active duty service 
performing basic training at Ft. Jackson, 
South Carolina, in the summer of 1986 as 
well as any additional records generated 
as a result of the EPSBD proceedings in 
July 1987.  All records received in 
response to the above inquiries should be 
associated with the claims folder.

3.  With respect to the above, all 
attempts to obtain records should be 
documented.  In accordance with the 
Veterans Claims Assistance Act (VCAA), 
§ 5103A(b)(2), and VA regulations, 
38 C.F.R. § 3.159(a)-(f), the RO should 
notify the appellant of the records it 
was unable to obtain, briefly explain the 
efforts made to obtain such records, 
describe any further action that the RO 
will take to obtain such records, and 
make inquiry of the appellant if he 
possesses such records or knows where 
they may be obtained.

4.  Upon completion of the above, the RO 
should determine whether additional 
development is indicated, to include a VA 
physical examination to determine the 
connection, if any, between any current 
asthma and the appellant's military 
service.  The RO should then readjudicate 
the claim.  If the benefit sought on 
appeal remains denied, the RO should 
provide the appellant and his 
representative a supplemental statement 
of the case.  The RO should allow the 
appellant an appropriate period of time 
for response.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  






In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



	                  
_________________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


